Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202) 479-3011
                                   June 22, 2015



Clerk
Court of Appeals of Texas, First District                               FILED IN
                                                                1ST COURT OF APPEALS
301 Fannin Street                                                  HOUSTON, TEXAS
Houston, TX 77002-2066
                                                                    JUN 25 2015
                                                                CHRISTOPHER A^PRlNt
        Re:   Kaylen DeWayne Simmons                          CLERK^
              v. Texas
              No. 14-9435
              (Your No. 01-13-00930-CR)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           4-tf^h\
                                           Scott S. Harris, Clerk